19-22312-rdd         Doc 112   Filed 03/07/19    Entered 03/07/19 11:12:04      Main Document
                                                Pg 1 of 2


Eric R. Wilson
Kristin S. Elliott
KELLEY DRYE & WARREN LLP
101 Park Avenue
New York, New York 10178
Tel: 212-808-7800
Fax: 212-808-7897
Email: ewilson@kelleydrye.com
       kelliott@kelleydrye.com

Attorneys for Fusion Connect, Inc., on behalf of its
various subsidiaries

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                           )
In re:                                     )                Chapter 11
                                           )
WINDSTREAM HOLDINGS, INC., et al.,         )                Case No. 19-22312 (RDD)
                                           )                (Jointly Administered)
                  Debtors.                 )
__________________________________________)

               NOTICE OF APPEARANCE, REQUEST FOR SERVICE
        OF PAPERS AND REQUEST TO BE ADDED TO MASTER SERVICE LIST

                    PLEASE TAKE NOTICE that the undersigned appear in the above-captioned

case on behalf of Fusion Connect, Inc., on behalf of its various subsidiaries (“Fusion”). Pursuant

to Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure and section 1109(b) of

the Bankruptcy Code, the undersigned request that all notices given or required to be given and

all papers served in this case be delivered to and served upon the parties identified below at the

following address and further request to be added to the Master Service List:

                          Kristin S. Elliott
                          KELLEY DRYE & WARREN LLP
                          101 Park Avenue
                          New York, New York 10178
                          Tel: 212-808-7800
                          Fax: 212-808-7897
                          E-mail: KDWBankruptcyDepartment@kelleydrye.com
                                   kelliott@kelleydrye.com



4835-6660-4937v.1
19-22312-rdd         Doc 112    Filed 03/07/19    Entered 03/07/19 11:12:04       Main Document
                                                 Pg 2 of 2



                    PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing request includes not only notices and papers referred to in the

above-mentioned Bankruptcy Rules, but also includes, without limitation, all orders,

applications, motions, petitions, pleadings, requests, complaints or demands, whether formal or

informal, written or oral, transmitted or conveyed by mail delivery, telephone, facsimile or

otherwise, in this case.

                    This Notice of Appearance and any subsequent appearance, pleading, claim, or

suit is not intended nor shall be deemed to waive Fusion’s: (i) right to have final orders in non-

core matters entered only after de novo review by a district court judge; (ii) right to trial by jury

in any proceedings so triable herein or in any case, controversy or proceeding related hereto;

(iii) right to have the reference withdrawn by the United States District Court in any matter

subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses,

setoffs or recoupments to which Fusion is or may be entitled under agreements, at law, or in

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments expressly are

hereby reserved.

Dated: New York, New York
       March 6, 2019

                                        KELLEY DRYE & WARREN LLP

                                        By: /s/ Eric R. Wilson
                                            Eric R. Wilson
                                            Kristin S. Elliott
                                        101 Park Avenues
                                        New York, New York 10178
                                        Tel: 212-808-7800
                                        Fax: 212-808-7897
                                        Email: ewilson@kelleydrye.com
                                                kelliott@kelleydrye.com

                                        Attorneys for Fusion Connect, Inc., on behalf of
                                       its various subsidiaries

4835-6660-4937v.1
